DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruperto US20080129491.
Regarding claim 1, Ruperto discloses a method for managing locations of components, the method comprising at a computing device(client computer 108/secondary device of fig.1 and ¶s16, 20): receiving respective signals from a plurality of components that are within communicable range of the computing device (device 102/primary devices of fig. 1 and ¶20); determining respective signal strengths(signal strength of fig. 1 and ¶21) of the respective signals; filtering (‘determine if the devices are actually in the same general location” of ¶21) the plurality of components based on the respective signal strengths to produce a filtered plurality of components; and
associating the filtered plurality of components with the location(same general location of ¶21).
	Ruperto fails to explicitly disclose identifying a location of the computing device. 
	However Ruperto contemplates in ¶21”determine if the devices are actually in the same general location”, which requires identifying a location of the computing device. 
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to include ‘identifying a location of the computing device’ to effective realize the process. 
Regarding claim 2, wherein the location is identified based on: (1) a received selection of the location( user input of geofence of fig. 11 and ¶29),and/or (2) a Global Positioning System (GPS) position of the computing device.
	Regarding Claim 4, Ruperto fails to explicitly disclose further comprising:
receiving, from each component of the plurality of components, a respective state of the
component, and storing the respective states of the components into a memory that is accessible to the computing device.
However Ruperto comtemplates in ¶21 “The status may also include a status for the battery, temperature, and a distance away from the "finder."”. Ruperto further contemplates in fig. 2 and ¶17 “In a preferred implementation, for each selected device 102, the LTS 100 displays at least the location, which can be stored”. 
Therefore, it would have been obvious to adapt Ruperto to arrive at the invention of claim 4 to enhance system  versatility. 
Regarding Claim 5, inherent in the disclosure of “signal strength of the "finder," to determine if the devices are actually in the same general location” of ¶21thus reads on wherein the filtered plurality of components excludes a component of the plurality of components having a weakest respective signal strength relative to the respective signal strengths of the remaining components of the plurality of components.
Regarding claim 8, it is analogous to claim 1, thus rejected on similar grounds. 
Regarding claim 9, it is analogous to claim 2, thus rejected on similar grounds.
Regarding claim 11, it is analogous to claim 4, thus rejected on similar grounds.
Regarding claim 12, it is analogous to claim 5, thus rejected on similar grounds.
Regarding claim 15, it is analogous to claim 1, thus rejected on similar grounds.
Regarding claim 16, it is analogous to claim 2, thus rejected on similar grounds.
Regarding claim 18, it is analogous to claim 4, thus rejected on similar grounds.
Regarding claim 19, it is analogous to claim 5, thus rejected on similar grounds.
Allowable Subject Matter
Claims 3, 6, 7, 10, 13, 14, 17, 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685